DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figures 1-4 element 110 should be labeled as “laser”, element 120 as “controller”.  In figure 1 element 132 should be labeled as “reducer”, in figure 2 element 134 should be labeled as “homogenizer”, in figure 2 element 137 should be labeled as “beam expander.  Please note that 37 CFR 1.83(a) permits conventional features to be shown as a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1,4-7,17,18,19,20,21,23,25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 on line 9, in claim 4 on line 9, in claim 5 on line 8 the term “flat-like” is indefinite as to its metes and bounds since it is unclear when the beam ceases to be “flat-like”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over   Im et al. in WO 2006/107,926 in view of Burns in U.S. Patent No. 4,928,284 and Tanaka in U.S. Patent Application Publication No. 2005/0006655. Im et al. disclose a laser light source (element 202) emitting a laser beam having a gaussian profile (see paragraph 95), a slit (element 220) for providing a relatively uniform energy density (see paragraph 95) after the laser beam exits the slit.  Im et al. further teaches a homogenizer(unidentified) may be present (see paragraph 97) and a variable attenuator (unidentified) may be present (see paragraph 97).  Im et al.  does not disclose using an acoustic-optic modulator with a controller for controlling energy of the laser beam or a scanner or an f-theta lens.  Burns teaches using an acousto-optic modulator (element 2, see column 3, lines 22-33) with a controller (element 8 (electronic control system), see column 3, lines 8-21) immediately receiving the laser beam from the laser to control the energy of the laser beam.  Tanaka teaches a scanner (mirrors 106,107, see paragraph 41) and a f-theta lens (element 108 for adjusting a focal length, see paragraph 41) that contracts (diminishes) the laser beam (see paragraph 47).  It would have been obvious to adapt Im et al. in view of Burns and Tanaka to provide a homogenizer after the slit to further homogenize the laser beam followed by a scanner and a f-theta lens to control the focal length.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. in view of Burns and Tanaka as applied to claim 4 above, and further in view of Sameshima et al. in U.S. Patent No. 5,145,808.  Sameshima et al. teach using half mirrors (HM, known to be semi-transparent) and a mirror (element M, see column 5,lines 12-14) to create multiple laser beams.  It would have been obvious to adapt Im et al. in view of Burns, Tanaka and Sameshima et al. to provide this to more quickly scan laser beams over the workpiece(substrate).
 Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1,5,6,7,17,20,21,23,27 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawryluk et al. in U.S. Patent Application Publication No. 2016/0148810 is not prior art, but discloses using a slit with a gaussian laser beam so that the gaussian laser beam exiting the slit has an intensity that is relatively uniform (see paragraph 7) but that it is very inefficient use of laser light (see paragraph 8).  Kim in U.S. Patent Application Publication No. 2011/0121205 discloses a first mirror (element 31) with a transmittance of 50% and a second mirror (element 32) with a transmittance of 50%, the first and second mirrors are considered to be semi-transparent. Japan Patent document 8-174,242 discloses a slit (element 5) followed by a homogenizer (element 51).  Japan Patent document 11-295,541 discloses a laser beam that passes through a slit (element 2) followed by a convex lens (element 3) to a mask type diffraction grating (element 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761